DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application. Claims 15-20 are withdrawn.  Claims 1-14 are currently under examination.
This office action is in response to the amendment filed on 3/25/2022.
All previous rejection not reiterated in this office action are withdrawn.
Drawings
The drawings were received on 3/25/2022.  These drawing are unacceptable because the replacement drawing is not labeled as “replacement” as required (see information below).  
Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

The copy filed electronically contained colored photo (Figure 5, 7, 11, 14, 15, 16 and 22) which is not in compliance with color drawing submission.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “a paper support for fluid or cells, comprising a paper support wherein, after contact with a composition comprising sodium periodate” renders the claim indefinite because it is unclear whether the claimed product is a paper support before contact for the paper product after contact with sodium periodate.  
Dependent claims 2-14 are rejected for same reason because they depend on claim 1.
Response to Arguments
Applicant asserts the amendment overcomes this rejection.
This is not persuasive. It is still unclear whether the claim is directed to a paper support have been contacted with sodium periodate or a paper support not contacted with sodium periodate, but will have the characteristic following contact with sodium periodate as discussed above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 14 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Wang et al (Analyst, 2012, Vol.137, pages 3821-3827).
Claim 1 is interpreted as a paper support when treated with sodium periodate, which have the characteristic of reduction of surface area and degradable. The reduction of surface area is a result from the treatment by sodium periodate and considered as an inherent property for the paper support.
Wang et al. disclose a microfluidic paper-based analytical device (µPAD), which is treated with sodium periodate (page 3822, 2nd col., section 2.3, lines 1-3).  The µPAD disclosed by Wang et al. meets the limitation of a paper support that is contacted with sodium periodate.
Regarding claim 2, the reduction of surface area for at least 10% is considered as an inherent property of the paper support following contact with periodate. Therefore, the disclosure of Wang et al. meets this limitation.
Regarding claim 3, the oxidation of cellulose for at least 10% is considered as an inherent property of the paper support following contact with periodate. Therefore, the disclosure of Wang et al. meets this limitation.
Regarding claim 4, the oxidation of cellulose is 10% to 100% is considered as an inherent property of the paper support following contact with periodate. Therefore, the disclosure of Wang et al. meets this limitation.
Regarding claim 5, Wang et al. disclose the sodium periodate is 0.5 M NaIO4, which meets the limitation of at least 0.1M (page 3822, 2nd col., section 2.3 lines 2-3).
Regarding claim 6, Wang et al. disclose the contacting occurs at room temperature, which meets the limitation of between 20-95 OC (page 3822, 2nd col., section 2.3 lines 4).
Regarding claim 7, Wang et al. disclose the µPAD following treatment is dialdehyde paper, and being degradable is an inherent property of said µPAD (page 3822, 2nd col., section 2.3 lines 5).
Regarding claims 8 and 9, Wang et al. disclose the paper support comprises wax, which meets the limitation of hydrophobic barrier (page 3822, section 2.2, lines 6-10).
Regarding claim 10, Wang et al. disclose that the paper microzone plate, which means it has a predetermined shape, and said shape does not change following treatment (page 3822, section 2.3 and Scheme 1 and legend).  
Regarding claim 11, it is the inherent property of paper support being malleable, for example, all paper products may be bent. Therefore, the paper support disclosed by Wang et al. meets this limitation.
Regarding claim 12, Wang et al. disclose antibody (a protein) is coupled to the paper support (page 3822, section 2.3, lines 12-15), which meets of claim 12. 
Regarding claim 14, it is the inherent property of paper support being degradable by an aqueous solution. Therefore, the paper support disclosed by Wang et al. meets this limitation.
Response to Arguments
In response to the rejection, Applicant argues that Wang 1 relates to compositions and methods for fabrication of a paper device and its application in sensitive chemiluminescence immunoassays.  Applicant argues that Wang 1fails to explicitly teach the use of sodium periodate but refers to the process of “periodate oxidation.” Applicant argues that Wang1 fails to teach a degradable paper support having a reduced surface area following treatment with a sodium periodate composition.  Applicant argues that brief treatment with periodate will covalently attach molecules to the paper surface but not changing surface morphology. Applicant asserts that the claimed paper support is degradable as shown in Figure 11, wherein treated paper degrades in buffer. Applicant asserts that Figure 24 and 25 show the percent oxidation of the paper correlates with the extend to which treated paper will degrade.  
The above arguments have been fully considered but deemed unpersuasive. As discussed in the claim analysis in the above rejection, the claim may be interpreted with a paper support that when treated with sodium periodate, will have the characteristic of reduced surface area and degradable. These characteristics are inherent property of the paper support disclosed by Wang1.  Therefore, the paper support taught by Wang1 meets all limitation of the claim. Further, the claim does not specify how the sodium periodate treatment and how high the concentration sodium periodate is when the claimed property may be achieved. As such, the periodate oxidation process cannot be distinguished from the contact as claimed.  Therefore, this rejection is still considered proper and thus made final. 
Claim(s) 1-4 and 6-14 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Wang et al (Monatsh. Chem. 2014, Vol.145, pages 129-135).  
This reference will referred to as Wang2 to avoid confusion with the reference discussed above.
Wang2 disclose a paper based CL device that is fabricated with pure cellulose paper, comprising wax as hydrophobic barrier (page 130, 2nd col., 2nd paragraph, lines 1-2, 8-10).  Wang2 disclose sodium periodate is used to oxidize paper support to generate aldehyde activated paper, which show no difference surface morphology with untreated paper support, and DNA is immobilized on said support (see bridging paragraph of page 130-131).  The above disclosure meets limitations of claims 1, 7-9, 12 and 13.  
Wang2 disclose the sodium periodate treatment occurs at room temperature (page 134, 2nd col., 1st paragraph, line 5), which meets the limitation of claim 6.
Wang2’s disclosure also meets the limitation of claims 2-4, 10, 11 and 14 because the claims merely recites inherent characteristic of the paper support following sodium periodate treatment.  Therefore, the paper support disclosed by Wang2 et al. meets all claim limitation for same reason as discussed in the above rejection.
Response to Arguments
Applicant argues that Wang2 has the same deficiency as Wang1 because Wang2 does not teach reduced surface area and degradable in buffer.
This argument is not considered persuasive for same reason as discussed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636